DETAILED ACTION

This office action is responsive to the Applicant’s submission filed on 07/26/2022.

Response to Arguments
Applicant’s arguments, filed on 07/26/2022 with respect to claim objections, have been fully considered and are persuasive.  The objections to claims 9, 10 and 12-16 have been withdrawn. 

Applicant's arguments, filed on 07/26/2022 with respect to claim rejections under 35 USC 103, have been fully considered but they are not persuasive. 
(1), Applicant’s Argument: “First, while the OA relies on the UE configuration for indicating ‘2 antenna ports with a rank of 1,’ OA, p. 4, Applicant submits the OA has not shown that the UE configuration indicates ‘from a plurality of ports, one or more ports associated with one of the precoders for each rank,’ as recited in claim 1. That is, to the extent the OA relies on the selected precoding matrix for a particular rank in Liu to correspond to “one or more precoders” determined for ‘each rank’ in claim 1, the combination of Devarasetty with Liu fails to teach or suggest the UE configuration (including the combination of bitwidths) (in Devarasetty) indicating, from a plurality of ports, one or more ports associated with one of the selected precoding matrix for each rank (in Liu).”
Examiner’s Response: On Table 1 in paragraph 0030, Devarasetty discloses that the UE could be configured with a first UE configuration that includes 2 antenna ports.  Devarasetty discloses that the UE could also be configured with a second UE configuration that includes 4 antenna ports. Therefore Devarasetty’s disclosure has a plurality of antenna ports. Devarasetty discloses that in the first UE configuration, rank=1 and a 2 bits value is used to point to a precoding matrix indicator.  

(2), Applicant’s Argument: “Second, while Devarasetty discloses that the UE configuration includes a bit width for a precoding matrix, Devarasetty explicitly discloses that the bit width merely indicates ‘a value indicative of a number of bits in uplink data ... that is used to store control information.’ Devarasetty, [0029]. Applicant submits that one of ordinary skill in the art would understand that merely indicating ‘a value indicative of a number of bits in uplink data’ for a precoding matrix does not teach or suggest ‘indicating, from a plurality of ports, one or more ports associated with one of the precoders for each rank,’ as recited in claim 1.
Examiner’s Response: As noticed by the Applicant, Devarasetty discloses “a value indicative of a number of bits in uplink data” for a precoding matrix. Devarasetty discloses in paragraph 0030 that this “number of bits” also indicates: 2 antenna ports, rank value of 1, and a precoding matrix indicator. Therefore, Devarasetty’s “number of bits” satisfies “implicitly indicates, from a plurality of ports, one or more ports associated with one of the precoders for each rank” required by claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13, 19, 20, 24, 38, 39, 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2014/0029689 A1) in view of Devarasetty (US 2014/0119213 A1).
Consider claims 1, 24, 44 and 45:
Liu discloses a method for wireless communication by a base station (BS) (see paragraph 0009, where Liu describes a wireless system that comprises a base station eNB and a user equipment (UE); see paragraph 0102, where Liu describes implementation in a computer program which is included in a memory readable by the computer), comprising:
determining, for each rank, one or more precoders available to a user equipment (UE) for reporting feedback to the BS (see paragraph 0010, where Liu describes that the eNB selects the rank and the corresponding most appropriate precoding matrix from a pre-defined codebook of 53 matrices for the UE to perform uplink (UL) transmission);
generating a precoder configuration having a differential structure, wherein the differential structure of the precoder configuration indicates, from a plurality of ports, one or more ports associated with one of the precoders for each rank (see paragraph 0010, where Liu describes that the eNB selects the rank and the corresponding pre-coding matrix, in the case of four antenna ports, thus the eNB indicates that four antenna ports are associated with the selected pre-coding matrix for the selected rank); and 
signaling the precoder configuration to the UE (see paragraph 0010, where Liu describes that the selected pre-coding matrix is signaled to the UE).
Liu does not explicitly disclose: a differential structure implicitly indicates one or more ports.
Devarasetty teaches: a differential structure implicitly indicates one or more ports (see Fig. 1 and paragraphs 0029-0030, where Devarasetty describes a base station 104 which uses storage 108 to store configuration information for UE to perform uplink precoding, a first combination of 4 bits, 0 bit, and 2 bits represent a first possible UE configuration, and a second combination of 4 bits, 3 bits, and 1 bit represent a second possible UE configuration, the first possible UE configuration indicates 2 antenna ports with a rank of 1 according to reference Table 1, and the second possible UE configuration indicates 2 antenna ports and a rank of 2 according to reference Table 1).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: a differential structure implicitly indicates one or more ports, as taught by Devarasetty to modify the method of Liu in order to automatically identify UE specific control information, as discussed by Devarasetty (see paragraph 0022).
Consider claims 19 and 38: 
Liu in view of Devarasetty discloses the invention of claims 1 and 24 above. Liu discloses: the precoder configuration comprises one or more bits; a first set of the one or more bits indicates a first set of the ports associated with a first precoder for a first rank; and at least the first set of the one or more bits and a second set of the one or more bits indicate at least a second set of ports associated with at least a second precoder for at least a second rank (see paragraph 0086, where Liu describes that the precoding matrix indicator (PMI) and transmission rank are jointly encoded and signaled on downlink control channel by 3 bits (2TX, i.e. two antenna ports) and 6 bits (4TX, i.e. 4 antenna ports), and this signaling format can be reused to indicate the selected subset).
Consider claims 20 and 39: 
Liu in view of Devarasetty discloses the invention of claims 19 and 38 above. Liu does not explicitly disclose: the second rank is greater than the first rank.
Devarasetty teaches: a second rank is greater than a first rank (see paragraph 0030, where Devarasetty describes a base station 104 which uses storage 108 to store configuration information for UE to perform uplink precoding, a first combination of 4 bits, 0 bit, and 2 bits represent a first possible UE configuration for Rank =1, and a second combination of 4 bits, 3 bits, and 1 bit represent a second possible UE configuration for Rank=2).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the second rank is greater than the first rank, as taught by Devarasetty to modify the method of Liu in order to automatically identify UE specific control information, as discussed by Devarasetty (see paragraph 0022).

Claims 2, 3, 4, 8, 9, 12, 13, 14, 25-27 and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2014/0029689 A1) in view of Devarasetty (US 2014/0119213 A1), as applied to claims 1 and 24 above, and further in view of Nam et al. (US 2017/0208568 A1).
Consider claims 2 and 25: 
Liu in view of Devarasetty discloses the invention of claims 1 and 24 above. Liu discloses: measuring interference from the BS (see paragraph 0005, where Liu describes measuring interference and noise at the UE based on received reference signal from the base station).
Liu does not specifically disclose: generating an interference measurement configuration indicating whether the UE is to use a remaining one or more ports, from the plurality of ports, for measuring interference from the BS; and signaling the interference measurement configuration to the UE.
Nam teaches: generating an interference measurement configuration indicating whether a UE is to use a remaining one or more ports, from the plurality of ports, for measuring interference from a BS; and signaling the interference measurement configuration to the UE (see the Abstract, where Nam describes a UE that receives configuration information from a base station; see paragraph 0144, where Nam describes that the UE is configured to use first two antenna port ports for measuring signal part, and the rest of the antenna ports for measuring the interference part; see paragraph 0120, where Nam describes that the UE sends a feedback to the base station based on the measured signal part).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: generating an interference measurement configuration indicating whether the UE is to use a remaining one or more ports, from the plurality of ports, for measuring interference from the BS; and signaling the interference measurement configuration to the UE, as taught by Nam to modify the method of Liu in order to support higher data rates, as discussed by Nam (see paragraph 0004).
Consider claim 3: 
Liu in view of Devarasetty and Nam discloses the invention of claim 2 above. Liu discloses: generating a rank configuration indicating a rank selected from one or more available ranks; and signaling the rank configuration to the UE (see paragraph 0010, where Liu describes that the eNB selects the rank, and it is mandatory for the UE to utilize the signaled rank from eNB).
Consider claim 4: 
Liu in view of Devarasetty and Nam discloses the method of claim 3 above. Liu discloses: the precoder configuration indicates one or more ports associated with one of the precoders for the selected rank indicated by the rank configuration (see paragraph 0010, where Liu describes that the eNB selects the rank and the corresponding pre-coding matrix, in the case of four antenna ports, thus the eNB indicates that four antenna ports are associated with the selected pre-coding matrix for the selected rank).
Liu does not explicitly disclose: the precoder configuration implicitly indicates one or more ports.
Devarasetty teaches: a precoder configuration implicitly indicates one or more ports (see Fig. 1 and paragraphs 0029-0030, where Devarasetty describes a base station 104 which uses storage 108 to store configuration information for UE to perform uplink precoding, a first combination of 4 bits, 0 bit, and 2 bits represent a first possible UE configuration, and a second combination of 4 bits, 3 bits, and 1 bit represent a second possible UE configuration, the first possible UE configuration indicates 2 antenna ports with a rank of 1 according to reference Table 1, and the second possible UE configuration indicates 2 antenna ports and a rank of 2 according to reference Table 1).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the precoder configuration implicitly indicates one or more ports, as taught by Devarasetty to modify the method of Liu in order to automatically identify UE specific control information, as discussed by Devarasetty (see paragraph 0022).
Consider claim 8: 
Liu in view of Devarasetty and Nam discloses the method of claim 3 above. Liu discloses: generating the precoder configuration based in part on the rank configuration (see paragraph 0010, where Liu describes that the eNB selects the rank and the corresponding pre-coding matrix).
Consider claim 9: 
Liu in view of Devarasetty and Nam discloses the invention of claim 3 above. Liu discloses: generating a joint configuration of at least two of the precoder configuration, rank configuration or interference measurement configuration having a plurality of bits; and signaling the joint configuration to the UE (see paragraph 0010, where Liu describes that the eNB selects the rank and the corresponding pre-coding matrix, and the eNB signals the selected rank and pre-coding matrix to the UE; see paragraph 0086, where Liu describes the precoding matrix indicator (PMI) and transmission rank are jointly encoded and signaled on PDCCH by 3 bits and 6 bits).
Consider claim 12: 
Liu in view of Devarasetty and Nam discloses the method of claim 3 above. Liu discloses: at least one of the interference measurement configuration, precoder configuration or the rank configuration is semi-statically configured (see paragraphs 0083-0084, where Liu describes that the selected subset of precoding matrices is configured semi-statically by RRC to reduce signaling overhead).
Consider claim 13: 
Liu in view of Devarasetty and Nam discloses the method of claim 12 above. Liu discloses: after the semi-static configuration, the at least one of the semi-statically configured precoder configuration, interference measurement configuration or rank configuration is overridden by at least one of a dynamically configured precoder configuration, interference measurement configuration or rank configuration (see paragraph 0085, where Liu describes that the semi-statically configured subset of precoding matrices can be signaled dynamically).
Consider claim 14: 
Liu in view of Devarasetty and Nam discloses the method of claim 3 above. Liu discloses: at least one of the interference measurement configuration, precoder configuration or the rank configuration is dynamically configured (see paragraphs 0083 and 0085, where Liu describes that the selected subset of precoding matrices shall be signaled to the transmit node dynamically).
Consider claim 26: 
Liu in view of Devarasetty and Nam discloses the invention of claim 25 above. Liu discloses: receiving a rank configuration indicating a selected rank from one or more available ranks (see paragraph 0010, where Liu describes that the eNB selects the rank, and it is mandatory for the UE to utilize the signaled rank from eNB).
Consider claim 27: 
Liu in view of Devarasetty and Nam discloses the method of claim 26 above. Liu discloses: the one or more ports associated with the one or more ports are determined for the selected rank indicated from the rank configuration (see paragraph 0010, where Liu describes that the eNB selects the rank and the corresponding pre-coding matrix, in the case of four antenna ports, thus the eNB indicates that four antenna ports are associated with the selected pre-coding matrix for the selected rank).
Consider claim 31: 
Liu in view of Devarasetty and Nam discloses the method of claim 26 above. Liu discloses: a format of the precoder configuration is based in part on the rank configuration (see paragraph 0010, where Liu describes that the eNB selects the rank and the corresponding pre-coding matrix).
Consider claim 32: 
Liu in view of Devarasetty discloses the invention of claim 26 above. Liu discloses: receiving a joint configuration of at least two of the precoder configuration, rank configuration or interference measurement configuration, and the joint configuration comprises a plurality of bits (see paragraph 0010, where Liu describes that the eNB selects the rank and the corresponding pre-coding matrix, and the eNB signals the selected rank and pre-coding matrix to the UE; see paragraph 0086, where Liu describes the precoding matrix indicator (PMI) and transmission rank are jointly encoded and signaled on PDCCH by 3 bits and 6 bits).
Consider claim 33: 
Liu in view of Devarasetty and Nam discloses the method of claim 26 above. Liu discloses: at least one of the interference measurement configuration, precoder configuration or the rank configuration is semi-statically configured (see paragraphs 0083-0084, where Liu describes that the selected subset of precoding matrices is configured semi-statically by RRC to reduce signaling overhead).
Consider claim 34: 
Liu in view of Devarasetty and Nam discloses the method of claim 33 above. Liu discloses: after receiving the semi-static configuration, the at least one of the semi-statically configured precoder configuration, interference measurement configuration or rank configuration is overridden by at least one of a dynamically configured precoder configuration, interference measurement configuration or rank configuration (see paragraph 0085, where Liu describes that the semi-statically configured subset of precoding matrices can be signaled dynamically).
Consider claim 35: 
Liu in view of Devarasetty and Nam discloses the method of claim 26 above. Liu discloses: at least one of the interference measurement configuration, precoder configuration or the rank configuration is dynamically configured (see paragraphs 0083 and 0085, where Liu describes that the selected subset of precoding matrices shall be signaled to the transmit node dynamically).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2014/0029689 A1) in view of Devarasetty (US 2014/0119213 A1) and Nam et al. (US 2017/0208568 A1), as applied to claim 9 above, and further in view of Li et al. (US 2016/0211892 A1).
Consider claim 10: 
Liu in view of Devarasetty and Nam discloses the method of claim 9 above. Liu does not specifically disclose: the precoder configuration, the interference measurement configuration or the joint configuration is separately encoded.
	Li teaches: a configuration is separately encoded (see paragraph 0067, where Li describes that a transmission point transmits its UL-DL configuration DCI to a wireless device, and the UL-DL configuration DCI is encoded separately).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the precoder configuration, the interference measurement configuration or the joint configuration is separately encoded, as taught by Li to modify the method of Liu in order to minimize the risk of missing any pertinent control information, as discussed by Li (see paragraph 0012).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2014/0029689 A1) in view of Devarasetty (US 2014/0119213 A1) and Nam et al. (US 2017/0208568 A1), as applied to claim 14 above, and further in view of Nayeb Nazar et al. (US 2019/0190569 A1).
Consider claim 15: 
Liu in view of Devarasetty and Nam discloses the method of claim 14 above. Liu does not specifically disclose: the rank configuration is dynamically configured via a first stage of downlink control information (DCI); and the precoder configuration is dynamically configured via a second stage of DCI.
	Nayeb Nazar teaches: a rank configuration is dynamically configured via a first stage of downlink control information (DCI) (see claim 34, where Nayeb Nazar describes that a wireless transmit/receive unit (WTRU) receives a Downlink Control Information (DCI) from a network entity, the DCI includes rank information); and the precoder configuration is dynamically configured via a second stage of DCI (see paragraph 0149, where Nayeb Nazar describes that the precoding vector for the uplink (UL) signal transmission may be dynamically indicated in an associated DCI).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the rank configuration is dynamically configured via a first stage of downlink control information (DCI); and the precoder configuration is dynamically configured via a second stage of DCI, as taught by Nayeb Nazar to modify the method of Liu in order to improve performance, as discussed by Nayeb Nazar (see paragraph 0084).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2014/0029689 A1) in view of Devarasetty (US 2014/0119213 A1) and Nam et al. (US 2017/0208568 A1), as applied to claim 3 above, and further in view of Nguyen (US 2018/0309530 A1).
Consider claim 16: 
Liu in view of Devarasetty and Nam discloses the method of claim 3 above. Liu does not specifically disclose: the interference measurement configuration is encoded separately from at least one of the precoder configuration or rank configuration.
	Nguyen teaches: a configuration is encoded separately from at least one of the precoder configuration or rank configuration (see paragraph 0050, where Nguyen describes that preferably, the data being transmitted to the UE is independently channel-encoded).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the interference measurement configuration is encoded separately from at least one of the precoder configuration or rank configuration, as taught by Nguyen to modify the method of Liu in order to improve overall system performance, as discussed by Nguyen (see paragraph 0016).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2014/0029689 A1) in view of Devarasetty (US 2014/0119213 A1) and Nam et al. (US 2017/0208568 A1), as applied to claim 35 above, and further in view of Nayeb Nazar et al. (US 2019/0190569 A1).
Consider claim 36: 
Liu in view of Devarasetty and Nam discloses the method of claim 35 above. Liu does not specifically disclose: the rank configuration is dynamically configured via a first stage of downlink control information (DCI); and the precoder configuration is dynamically configured via a second stage of DCI.
	Nayeb Nazar teaches: a rank configuration is dynamically configured via a first stage of downlink control information (DCI) (see claim 34, where Nayeb Nazar describes that a wireless transmit/receive unit (WTRU) receives a Downlink Control Information (DCI) from a network entity, the DCI includes rank information); and the precoder configuration is dynamically configured via a second stage of DCI (see paragraph 0149, where Nayeb Nazar describes that the precoding vector for the uplink (UL) signal transmission may be dynamically indicated in an associated DCI).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the rank configuration is dynamically configured via a first stage of downlink control information (DCI); and the precoder configuration is dynamically configured via a second stage of DCI, as taught by Nayeb Nazar to modify the method of Liu in order to improve performance, as discussed by Nayeb Nazar (see paragraph 0084).

Allowable Subject Matter
Claims 21 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571)272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/Primary Examiner, Art Unit 2631